Citation Nr: 1611076	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-27 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to October 1953.  He died in August 2010.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied service connection for the cause of the Veteran's death, and entitlement to DIC under 38 U.S.C.A. § 1318.  The decision was confirmed in a January 2011 rating decision.

The appellant participated in a May 2014 informal conference, in which she withdrew a pending claim for death pension and also indicated that she was claiming accrued benefits based on clear and unmistakable error (CUE) for an earlier effective date for the Veteran's TDIU.  In the June 2014 statement of the case, the RO thus characterized the claim on appeal as including entitlement to service connection for the cause of the Veteran's death and accrued benefits based on CUE.  The RO noted in its analysis in the statement of the case that had the Veteran been awarded a TDIU for 10 years or more, the appellant would have been entitled to DIC benefits under 38 U.S.C.A. § 1318.  The RO also noted in its analysis of the accrued benefits claim that the appellant did not have standing to bring a CUE petition based on the Veteran's previous assignment of TDIU, pursuant to Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).  Even though the issue was characterized as a claim for accrued benefits, it appears based on the appellant's statements that she is essentially contending that she should be entitled to DIC benefits under 38 U.S.C.A. § 1318 on the basis that the Veteran was entitled to a TDIU for at least 10 years prior to his death.  The RO addressed the DIC under 38 U.S.C.A. § 1318 issue in the statement of the case; and the appellant appealed all issues on the VA Form 9.  Therefore, the DIC 38 U.S.C.A. § 1318 issue is properly before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in August 2010; and the appellant, who is the Veteran's surviving spouse, filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child in September 2010. 

2.  At the time of the Veteran's death in August 2010, he was service-connected for cold injury residuals of the bilateral lower extremities rated as 30 percent disabling, each, from September 25, 2001; and entitled to a total disability rating based on individual unemployability (TDIU) from September 25, 2001.  

3.  The Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here. 

4.  The Veteran was not a former prisoner of war (POW).

5.  The Veteran did not have a pending claim for benefits at the time of his death; and the appellant, as the Veteran's surviving spouse, does not having standing to pursue a CUE claim for purposes of accrued benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318  have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015). 

2.  The criteria for entitlement to an earlier effective date for the award of a TDIU on the basis for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 5107, 5110, 5121(a) (West 2014); 38 C.F.R. §§ 3.400, 3.1000(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)), imposes obligations on the VA in terms of its duty to notify and assist claimants. Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120. 

VCAA notice requirements apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required at the time of his or her death; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice. 

Here, the RO sent the appellant a letter in October 2010 prior to the initial unfavorable decision on the claim for DIC under 38 U.S.C.A. § 1318 that included the criteria for substantiating the appellant's claim.  The appellant was advised of the disabilities the Veteran was service-connected for during his lifetime, pursuant to Hupp.    

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent post-service treatment records and providing an opinion when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service treatment records are associated with the claims file, as are VA examination and treatment records.  There are no outstanding treatment records prior to September 2001 relating to the conditions that contributed to the Veteran's death.  Nonetheless, there is no dispute that the Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here; nor was the Veteran a former prisoner of war (POW).  The appellant has also not indicated any intention to provide additional evidence in support of her claims, and has not requested that VA assist her in obtaining any other evidence.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

The appellant, in pertinent part, seeks entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  The Veteran was discharged from service in October 1953 and died in August 2010.  At the time of the Veteran's death, he was service-connected for residuals of cold injuries to the bilateral lower extremities, rated as 30 percent disabling each, from September 25, 2001; and entitled to a total disability rating based on individual unemployability, effective September 25, 2001.    

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318.  The total rating may be either schedular or based upon unemployability.  Id.  

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318  are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively. 

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318  for an award of DIC benefits are not met.  First, the Veteran did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran was discharged from service in October 1953 and died in August 2010.  Also noted above, while he was granted a total disability rating based on individual unemployability, the effective date was in September 25, 2001 (i.e., approximately 9 years prior to his death).  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW. 

The next issue is whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. 

As stated by the Court, for CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

A disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36   (1993).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist the veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has also held that in order to be CUE, the error must be of a type that is outcome-determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 

The appellant asserted in the informal conference in May 2014 that there was CUE in the fact that the RO did not assign an earlier effective date for the TDIU.  In a separate statement in May 2014, the appellant indicated that the Veteran's service-connected disabilities had increased in severity prior to September 25, 2001 and that he was unemployable prior to this date, as well.  However, the appellant did not elaborate and these statements, while asserting "CUE", do not rise to the level of asserting clear and unmistakable error in a previous decision.  A disagreement as to how previous evidence was weighed does not constitute CUE.

In sum, the Board finds that the basic threshold criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

Although sympathetic to this claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law. See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

III.  Accrued Benefits

Claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death. 38 U.S.C.A. § 5121(a), (c) ; 38 C.F.R. § 3.1000 (2015).  Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death."  Id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claims. 

For a claimant to prevail in his or her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits; (2) the Veteran had a claim pending at the time of his or her death; (3) the Veteran would have prevailed on his or her claim if he or she had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death. 

The appellant has standing as the Veteran's surviving spouse to file a claim for accrued benefits.  However, at the time of his death, the Veteran did not have any pending claims for an earlier effective date for a TDIU.  

The record shows that during his lifetime, the Veteran was service-connected for cold injuries to the bilateral lower extremities.  Initially he was assigned a 0 percent rating.  However, in an October 2001 rating decision, the RO granted an increased rating of 20 percent, for each bilateral lower extremity cold injury, effective April 21, 2000.  In a December 2001 statement, the Veteran indicated that he wanted his claim to be reviewed for swelling and discoloration of both legs.  After undergoing another examination to address the severity of the cold injuries, the RO denied an increased rating higher than 20 percent for each bilateral lower extremity in an August 2002 rating decision.  On a VA Form 9 the Veteran submitted a statement dated in December 2002 that his swelling and discoloration of his legs were part of his original claim but he had not heard anything about it.  In a December 2002 letter, the Veteran's representative asserted that the Veteran wished to appeal the swelling and discoloration of both lower legs.  It was noted that the Veteran was satisfied with the 20 percent rating award for the cold injury to each foot but that he felt that he should be awarded for the feet and lower legs separately.  As part of the evidence submitted, a September 25, 2001 VA podiatry clinic record addressing the Veteran's bilateral lower extremity cold injuries was provided.  

Thereafter, in a February 2003 rating decision, the RO granted a 30 percent rating for each bilateral lower extremity, effective September 25, 2001, based on the objective findings on the September 25, 2001 VA podiatry record.  The RO noted on the rating decision and notice letter accompanying the rating decision that this was considered a complete grant of benefits sought on appeal for this issue.  The Veteran did not appeal the February 2003 rating decision.

The Veteran submitted a formal claim for a TDIU in June 2003 asserting that he was unemployable as a result of his service-connected cold injuries.  He was awarded a TDIU in a June 2003 rating decision, with an effective date assigned of September 25, 2001, based on the date the Veteran met the schedular criteria for a TDIU based on his 30 percent ratings for cold injuries to the lower extremities.  The Veteran was notified of this decision in June 2003 but did not file an appeal.  

As there was no pending claim for an earlier effective date for TDIU at the time of the Veteran's death, any claim for an earlier effective date for TDIU for purposes of accrued benefits purposes is denied.  

With regard to the appellant's petition to assert CUE in a previous assignment of September 25, 2001 as the effective date for the Veteran's TDIU, she does not have standing to pursue the issue of clear and unmistakable error in a prior RO decision for accrued benefits purposes.  Specifically, only the Veteran, as the claimant involved, may request a revision of a prior decision affecting him on the basis of CUE; survivors are limited to seeking benefits under the accrued benefits provision. See Haines v. West, 154 F. 3d 1298 at 1301-02 (Fed. Cir. 1998); see also Rusick v. Gibson, 760 F.3d 1342, 1344 (Fed. Cir. 2014), noting that under Haines, a veteran's CUE claim under section 38 U.S.C.A. § 5109A does not survive the veteran's death, as section 5109A does not contain any language regarding the payment of veteran's benefits to survivors, thus precluding the use of the language in the CUE statute to override the specific provisions of section 5121.

Based upon the evidence of record, the Board finds there was no pending claim for an earlier effective date for a TDIU or pending appeal from a VA decision of record at the time of the Veteran's death.  The appellant also does not have standing to bring a claim for CUE based on accrued benefits.  Therefore, the claim for entitlement to accrued benefits must be denied. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the appellant's claim.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318 is denied.

Entitlement to accrued benefits is denied.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected cold injuries of the legs caused the metastatic melanoma, which in turn, caused his death in August 2010.  See, e.g., October 2010 statement in support of claim.  She submitted a copy of a May 25, 2001, U.S. Today article entitled, "Korean vets reveal cold truth about skin cancer," which notes studies showing a link between cold war injuries in the Korean War, and skin cancer from chronic scars.  The article noted that generally squamous cell carcinoma of the lower leg was usually the result of chronic skin conditions and persistent irritations and that many frostbite veterans experience lesions that begin with an ulceration.  The article went on to note that when the lesions do not heal and break down, then a cancerous tumor develops in the frostbite scar.  

The appellant also submitted copies of internet images showing squamous cell carcinomas and indicated that the Veteran had had squamous cell carcinoma removed from his forehead by a VA doctor.  She noted that all of the Veteran's treatment had been from the Northern Arizona Prescott facility for the last 10 years. 

The Veteran's personnel records show that he had combat service during the Korean War and that he was service-connected for residuals of cold injuries to his bilateral legs, rated as 30 percent disabling each.  The service treatment records are negative for any findings of skin cancer.  He was noted to have a scar on his forehead in 1972 related to a train accident in 1965.  Another November 1964 treatment record notes a laceration to the head from a bottle.  Medical records at the time of the Veteran's death note that he was diagnosed with metastatic melanoma by biopsy of skin nodules in July 2010.  VA treatment records also show a history of scaling and dermatitis on the legs.  See, e.g., September 25, 2001, VAMC Phoenix podiatry clinic note.  The VA treatment records are negative for any findings of squamous cell carcinoma.  However, it does not appear that the complete records are in the file.   

Based on the medical evidence of record, a medical opinion is warranted to determine whether the Veteran's service-connected cold injuries to the bilateral legs caused or substantially contributed to the Veteran's metastatic melanoma, which caused his death; or whether the Veteran's cause of death is related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any relevant outstanding treatment records from the Northern Arizona Prescott VAMC and Phoenix VAMC dated from September 2001 to August 2010, pertaining to skin cancer or treatment for cold injuries to the legs and feet, including any removal of squamous cell carcinoma.

If efforts to obtain any relevant records are unsuccessful, notify the appellant and indicate any further steps VA will make concerning her claim.

2.  Ask the appellant to identify any additional, relevant evidence pertaining to her claim.  

3.  After all available records have been associated with the VBMS file, forward the claims file to a VA oncologist to obtain a medical opinion regarding the cause of the Veteran's death.  The VBMS file must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the oncologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's metastatic melanoma, from which the Veteran died, was incurred in active service, or first manifested within one year of separation from service; or, in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of cold injuries to the legs and feet caused or contributed substantially or materially to the Veteran's death or caused or aggravated the metastatic melanoma. 

In making these assessments, please consider all relevant evidence of record including, but not limited to, the following:

(a)  A May 25, 2001, U.S. Today article entitled, "Korean vets reveal cold truth about skin cancer," which notes studies showing a link between cold war injuries in the Korean War, and skin cancer from chronic scars.  

(b)  The appellant's contentions that the Veteran's chronic lesions from cold injures resulted in his skin cancer, which caused his death.

(c)  VA treatment records showing a history of cellulitis and scaling on the legs and feet.  See, e.g., September 25, 2001, VAMC Phoenix podiatry clinic note; September 8, 2000 VAMC podiatry clinic note.

(d)  Any additional, relevant records added to the file as a result of this remand.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  After ensuring that the development is complete, readjudicate the claim. If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


